PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of
HARRISON, DANIEL GAVIN, et al.
Application No.: 15/302,751
Filed:  October 07, 2016
Attorney Docket No.:  21454-20002.00 
:
:
:        DECISION ON PETITION
:
:



This is a decision on the renewed petition under the unintentional provision of 37 CFR 1.137(a), filed May 10, 2021, to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for applicant’s failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration mailed December 04, 2019.  A Notice of Abandonment was mailed on March 19, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of oath and a declaration; (2) the petition fee of $2,100 submitted on December 17, 2020; and (3) a proper statement of unintentional delay.

This application is being referred to the Office of Data Management for processing into a patent. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  

Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.



/Dale A. Hall/Paralegal Specialist, OPET